DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in regard to the application filed on 04/14/2021. Claims 1-13 are pending. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Oath/Declaration
The Oath/Declaration filed on 04/14/2021 is accepted.
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.
Allowable Subject Matter
After further search and thorough examination of the present application, in view of the prior art of record and the IDS filed on 04/14/2021, claims 1-13 are found to be in condition for allowance.
Independent claim 1 is allowable because none of the cited references either singular or in combination teaches “… a BP detector configured to execute an iterative Belief Propagation (BP) 10algorithm that uses the first parameter set or the second parameter set in order to perform multi-user detection…” 
and executing an iterative Belief Propagation (BP) algorithm that uses the first parameter set or the second parameter set in order to perform multi-user 20detection.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fritz Alphonse, whose telephone number is (571) 272-3813. The examiner can normally be reached on MaxFlex: M-F 5:30 AM-10:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert Decady, can be reached at (571) 272-3819.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-3824
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, 

 /Fritz Alphonse/
Primary Examiner, Art Unit 2112